DETAILED ACTION
	The Non-Final Office Action mailed on 6/16/22 is vacated and replaced with the following Non-Final Office Action.
	Claims 35 and 47-74 are currently under examination.
	NOTE: Parent Applications 15/460,962 (no US Patent No. 10,582,712) and 15/160,405 (now US Patent No 9,701,964) are part of legal interference proceedings, Patent Interference No. 106,123.  Those applications were examined by a different Examiner.  The Examiner of Record of this application is Examiner Jennifer Graser.
Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 35 and 47-74, in the reply filed on 6/6/22 is acknowledged.
Claims 24 and 75 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 35 and 47-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,463,049. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a bacterial population, not a method of modifying a mixed population of bacteria like the patented claims. However, the process to modify the mixed population of bacteria in the co-pending claims is substantially the same method used in the instant product-by-process claims. Accordingly, it would have been obvious of one of ordinary skill in the art at the time the invention was made to isolate the claimed bacterial population by using the method recited in the patented claims.
4.	Claims 35 and 47-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,524,477. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a bacterial population, not a method of modifying a mixed population of bacteria like the patented claims. However, the process to modify the mixed population of bacteria in the co-pending claims is substantially the same method used in the product-by-process claims. Accordingly, it would have been obvious of one of ordinary skill in the art at the time the invention was made to isolate the claimed bacterial population by using the method recited in the patented claims.
5.	Claims 35 and 47-74 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63, 117-129132-137, 140, 143-151, 153-157, 163-166, 168-171, 174-187 of copending Application No. 15/478,912 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a bacterial population, not a method of modifying a mixed population of bacteria like the co-pending claims. However, the process to modify the mixed population of bacteria in the co-pending claims is substantially the same method used in the product-by-process claims. Accordingly, it would have been obvious of one of ordinary skill in the art at the time the invention was made to isolate the claimed bacterial population by using the method recited in the patented claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
6.	Claims 35 and 47-74 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63-81 of copending Application No. 17/392,827 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a bacterial population, not a method of modifying a mixed population of bacteria like the co-pending claims. However, the process to modify the mixed population of bacteria in the co-pending claims is substantially the same method used in the product-by-process claims. Accordingly, it would have been obvious of one of ordinary skill in the art at the time the invention was made to isolate the claimed bacterial population by using the method recited in the patented claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
7.	Claims 35 and 47-74 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/737,793 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a bacterial population, not a method of using the bacterial population to treat or rduce the risk of disease in a subject.   However, bacterial population used in the co-pending treatment methods were made by the process to modify the mixed population of bacteria which is substantially the same method used in the product-by-process claims. Accordingly, the claimed bacterial population would have been obvious to make and isolate by using the method recited in the co-pending product-by-process claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
8.	Claims 35 and 47-74 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of copending Application No. 16/588,754 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a bacterial population, not a method of using the bacterial population to treat or rduce the risk of disease in a subject.   However, bacterial population used in the co-pending treatment methods were made by the process to modify the mixed population of bacteria which is substantially the same method used in the product-by-process claims. Accordingly, the claimed bacterial population would have been obvious to make and isolate by using the method recited in the co-pending product-by-process claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

9.	Claims 35 and 47-74 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63-91 of copending Application No. 17/671,455 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a bacterial population, not a method of modifying a mixed population of bacteria like the co-pending claims. However, the process to modify the mixed population of bacteria in the co-pending claims is substantially the same method used in the product-by-process claims. Accordingly, it would have been obvious of one of ordinary skill in the art at the time the invention was made to isolate the claimed bacterial population by using the method recited in the patented claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

10.	Claims 35 and 47-74 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-49 of copending Application No. 16/588,842 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a bacterial population, not a method of using the bacterial population to treat or rduce the risk of disease in a subject.   However, bacterial population used in the co-pending treatment methods were made by the process to modify the mixed population of bacteria which is substantially the same method used in the product-by-process claims. Accordingly, the claimed bacterial population would have been obvious to make and isolate by using the method recited in the co-pending product-by-process claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections
Claim Rejections – 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claim(s) 35, 47-57 and 59-74 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bikard et al (10,660,943; filed 2/7/14).
Bikard et al teach a pharmaceutical composition for killing targeted bacteria in a mixed bacterial population comprising: a pharmaceutically acceptable carrier and a packaged, recombinant phagemid that is packaged in a phage capsid, wherein the packaged phagemid comprises a clustered regularly interspaced short palindromic repeats (CRISPR) system, wherein the CRISPR system comprises DNA encoding: i) a type II CRISPR-associated enzyme; and ii) a targeting RNA that targets at least one bacterial chromosome at a target site; and wherein, upon contacting a bacterial population containing the at least one bacterial chromosome with the pharmaceutical composition, the phagemid is introduced into bacteria in the bacterial population, wherein subsequent to the introduction of the phagemid, the targeting RNA and the type II CRISPR-associated enzyme are expressed in the bacteria into which the phagemid is introduced, wherein the expressed type II CRISPR-associated enzyme cleaves the bacterial chromosome at the target site of the targeting RNA, and wherein the cleavage of the bacterial chromosome at the target site kills the bacteria. The type II CRISPR-associated enzyme is a Cas9 enzyme. The Cas9 enzyme may be a Streptococcus pyogenes Cas9. Methods of detecting the killing of bacteria using the pharmaceutical composition are taught.  In the pharmaceutical composition the bacteria may be selected from the group consisting of Staphylococcus, Clostridium, Bacillus, Salmonella, Helicobacter pylori, Neisseria gonorrhoeae, Neisseria meningitidis, and Escherichia coli, including Staphylococcus aureus.   Also taught is a pharmaceutical composition for killing targeted bacteria in a mixed bacterial population comprising: a pharmaceutically acceptable carrier and a packaged, recombinant phagemid that is packaged in a phage capsid, wherein the packaged phagemid comprises a clustered regularly interspaced short palindromic repeats (CRISPR) system, wherein the CRISPR system comprises DNA encoding: i) a type II CRISPR-associated enzyme; and ii) a targeting RNA that targets an antibiotic resistance gene on a plasmid at a target site within the plasmid; wherein, upon contacting a bacterial population containing the at least one antibiotic resistance gene on a plasmid with the pharmaceutical composition, the phagemid is introduced into bacteria in the bacterial population, wherein the targeting RNA and the type II CRISPR-associated enzyme are expressed in the bacteria into which the phagemid is introduced, wherein the expressed type II CRISPR-associated enzyme cleaves the antibiotic resistance gene on a plasmid at the target site within the plasmid, and wherein the cleavage of the bacterial plasmid at the target site kills the bacteria in the presence of the antibiotic.  See claims 1-14 of Bikard et al.
Claim Rejections – 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claim(s) 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bikard et al (10,660,943; filed 2/7/14), as applied to claims 35 and 47-57 and 59-74, above, and further in view of Nakamura (Emerging Infectious Diseases 14(11):1784-1786. November 2008).
Bikard does not specifically recite Firmicutes as part of the bacterial population. 
Nakamura discloses bacteria that are known in the art to be present in human fecal samples. Nakamura’s disclosure includes phylum Bacteroidetes and Firmicutes, and species of Bacteroides or Parabacteroides. Campylobacter jejuni was detected as a bacterial pathogen in a patient sample. See Figure and Table on p. 1785. Given that Bikard teach a programmable removal with CRISPR-Cas systems may target pathogenic bacteria while sparing commensal bacteria, it would have been obvious to target known pathogenic bacteria for elimination while sparing beneficial or commensal bacteria.
Claim Rejections – 35 USC § 102 or 103

15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	Claims 35 and 47-74 are rejected under 35 U.S.C. 103 as being unpatentable over Gomaa et al (Supplemental Material to “Programmable Removal of Bacterial Strains by Use of Genome-Targeting CRISPR-Cas Systems,” American Society for Microbiology 5(1):1-9 (January/February 2014):  https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3903277/#!po=4.68750 ), Zhang (US Patent Application Publication No. US 2014/0234972 A1; published on 21 August 2014), and Nakamura (Emerging Infectious Diseases 14(11):1784-1786. November 2008) as evidenced by Brouns et al (Science 321:960-964 (15 August 2008). http://science.sciencemag.org/content/321/5891/960 , Navarre et al (Genes & Development 21:1456-1471. 2007), and Stroebel et al (Microbiology 154:2533-2545. 2008); all references provided by Applicants.
	The instant claims are drawn to a bacterial population defined by the process used to make them.  The patentability of a product does not depend upon its method of production.  If the product in [a] product-by-process claim is the same as or obvious from a product of the prior art, [then] the claim is unpatentable even though the prior [art] product was made by a different process.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983). In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 35, Gomaa teaches the use of a CRISPR-Cas system to selectively and quantitatively kill individual bacterial stains based on sequence information. See the Abstract: 
…this approach could offer a novel means to quantitatively control the composition of environmental and industrial microbial consortia and may open new avenues for the development of “smart” antibiotics that circumvent multidrug resistance and differentiate between pathogenic and beneficial microorganisms. 

See page 2, where Gomaa notes: 
Finally, using genomic sequence information, we could selectively remove closely related bacterial strains whether in pure or mixed cultures. The extent of removal could even be modulated by mixing targeting and nontargeting plasmids. Our findings open the possibility of quantitatively controlling the composition of microbial consortia and selectively treating multidrug-resistant infections, particularly with ongoing advances in the delivery of nucleic acids to microorganisms. 

Gomaa at page 6 further suggests:
In biotechnology, CRISPR-Cas systems could be used to selectively clear contaminating microorganisms or to quantitatively control the composition of microbial consortia in industrial processes or in environmental samples. In medicine, CRISPR-Cas systems could be used to control the composition of the gut flora or as ‘smart’ antibiotics that circumvent commonly transmitted modes of antibiotic resistance and distinguish between beneficial and pathogenic bacteria. For applications that require the removal of more than one strain, multiple spacers that target shared or unique sequences could be encoded in a single CRISPR array.

Gomaa discloses targeting essential genes, such as the essential ftsA gene involved in cell division. See Fig 2A and page 2, second column, last paragraph. Targeting a virulence factor in Salmonella enterica, such as the mviM gene is suggested. See page 4, second column, last paragraph. Gomaa at page 4 suggests:
One potential application of programmable removal with CRISPR-Cas systems is targeting pathogenic bacteria while sparing commensal bacteria. Toward this goal, we focused on E. coli K-12 (BW25113-T7), a derivative of commensal E. coli that naturally inhabits the human digestive tract, and on Salmonella enterica (SB300A#1, a derivative of LT2), a major food pathogen. 

In order to demonstrate the process, at page 2 Gomaa teaches genome targeting with a type I-E CRISPR-Cas system in E. coli using inducible systems to express Cas:
…we used a previously developed system consisting of two plasmids (pCasA-E and pCas3) (see Fig. S1 in the supplemental material) that inducibly express all six cas genes. In addition, we generated a third plasmid, encoding an altered version of the endogenous CRISPR1 array in E. coli K-12 that accommodates the sequential insertion of engineered spacer sequences (pCRISPR) (see Fig. S1 and S2). pCRISPR plasmids encoding engineered, genome-targeting spacers were transformed into E. coli K-12 substrain BW25113 cells equipped with inducible expression of the T7 polymerase (BW25113-T7) and harboring the two cas-expressing plasmids (pCasA-E and pCas3) (see Fig. S1)...

Cas nucleases used by Gomaa in the experiments first shown under “Results” on page 2 were originally isolated from E. coli K12 W3110 (BW25113). See Gomaa at page 2, second column first paragraph under “Results” that refers to reference [26], Brouns. See the supplemental materials in Brouns, cited as evidence. As discussed in this section of Gomaa, the plasmids pCasA-E and pCas3 inducibly express all six cas genes. It was speculated that the casABCDE operon would be repressed by H-NS in E. coli K-12 under normal growth conditions. These cells were transformed with two plasmids encoding the Cas nuclease protein, plus a third plasmid (pCRISPR) engineered to encode the gene-targeting spacers. As Gomaa notes:
As part of the assay, we measured the transformation efficiency, a proxy for removal of strains in pure cultures, by dividing the number of viable transformants for each genome-targeting CRISPR plasmid by the number of viable transformants for the original pCRISPR plasmid. Lower ratios or transformation efficiencies indicate a greater extent of removal. 

A first experiment uses an α-ftsA plasmid containing a spacer sequence complementary to the template strand of the essential fstA gene, demonstrated that the transformation efficiency was ~105-fold lower than that of the pCRISPR plasmid lacking the target sequences. See page 2, second column, last paragraph.
In the next experiment, these two plasmids (pCasA-E and pCas3) were introduced first into E. coli and Salmonella enterolitica, a major food pathogen. Both species are Gram-negative enterobacteria, and they share ~71% sequence homology. See page 4, second column, last paragraph. In both instances, these transformed cells were then transformed with the pCRISPR plasmids engineered with strain-specific target sequences. These experiments were done in pure cultures. See page 4 second column, last paragraph and demonstrate selective removal of E. coli or Salmonella enterolitica.
 In a third experiment, two different strains of E. coli harboring the pCasA-E and pCas3 plasmids are cocultured and plated on agar. See page 4:
To begin exploring this possibility, we focused on two sub strains of E. coli. E. coli K-12 (BW25113-T7) and E. coli B [BL21(DE3)] (Fig. 4A). Because the genomes of these strains bear more than 99% sequence homology and almost all cellular processes are identical.

See pages 4-5:
We next proceeded from pure cultures to mixed cultures in order to evaluate the selective removal of target strains...These results demonstrate that CRISPR-Cas systems can be employed for the selective removal of bacterial strains in mixed cultures... We thus conclude that CRISPR-Cas systems can be reprogrammed to quantitatively modulate the composition of a mixed population.

	Targeting the PAM-flanking sequence within the ogr gene selectively removed E. coli B [BL21(DE3)]. Targeting the PAM-flanking sequence within the fucP gene selectively removed E. coli K-12 (BW25113-T7). See page 5, first column. Under the Discussion at page 5, Gomaa teaches that sequence-specific removal of individual strains was extremely high (>99.999% for the α-ftsA plasmid). Gomaa at page 7 discloses that bacterial cells were plated on a surface. Such surfaces are further exemplified in Gomaa at Fig.5. 
At page 6, Gomaa discloses that “bacteriophages have been widely used for heterologous protein expression, gene delivery, and the treatment of bacterial infections. Lysogenic bacteriophages or phagemids with broad host ranges would be particularly beneficial for the delivery of CRISPR-Cas-encoding constructs.” 
Gomaa notes that an “array could even be reduced to a single repeat-spacer, paralleling the engineering of single-guide RNAs for use with Cas9.” See page 5, second column under Discussion. Gomaa cites reference [32], Jinek, as evidence that a dual-RNA-guided DNA endonuclease can be generated having both CrRNA and tracrRNA. Inclusion of tracrRNA in a CRISPR construct was known in the art.
The evidence provided on page 2, second column, last paragraph of Gomaa demonstrates that in the absence of the casABCDE operon the cells transformed with the α-ftsA plasmid yield similar transformation frequencies as those transformed with the parent pCRISPR plasmid lacking the target sequences. This indicates that the specific cell removal by an engineered pCRISPR plasmid nucleic acid expressing a targeting sequence depends upon the presence of an expressed casABCDE operon. See also page 3, column 2, last paragraph and Figure S6 in the Supplemental Materials for the Gomaa reference.
In the Supplemental Materials for Gomaa, the description of Figure S3A provides an example where the native CRISPR-Cas system is used to remove bacteria transformed with the α-ftsA plasmid. In Figure S3A it is shown that a functional endogenous Cas nuclease indeed can be used to remove bacteria transformed with a pCRISPR plasmid encoding engineered, genome-targeting spacers. The lowest transformation efficiency occurred when the native hns gene is deleted in the E. coli host cell. This supports the role that the hns gene plays in regulating the expression of the casABCDE operon. In fact, the H-NS system is present in Salmonella as well as the Enterobacteriaceae generally. See Navarre and Stoebel. 
 All of the examples of bacteria provided in Gomaa have the capability to express the endogenous nucleic acid encoding a functional cas nuclease, except this expression is repressed by the H-NS system in such Gram negative enterobacteria as E. coli and Salmonella enterica. In order for an endogenous cas nuclease to be expressed and function in Gram negative enterobacteria, either more copies of the operon must be introduced via plasmids into the host cell, or the hns gene must be inactivated. The instant claims do not exclude host cells having an endogenous cas nuclease but lacking an H-NS system. The claims only require that the endogenous cas nuclease is “functional” and that any nucleic acid introduced into the host cell “does not encode said cas nuclease.” Gomaa meets this requirement even though the reference does not expressly suggest using such hns gene deleted cells having a functioning endogenous cas nuclease as the host cell within a mixed cell population. However, Zhang discloses at paragraph [261] that “because accumulated evidence indicates that CRISPR-mediated cleavage of the chromosome leads to cell death in many bacteria and archaea, it is possible to envision the use of endogenous CRISPR-Cas systems for editing purposes.” Paragraph [126] of Zhang further states that each of Type I, Type II and Type III CRISPR systems are known and used in the art. Given the teachings of Gomaa and Zhang it would have been obvious that any host cells having an endogenous casABCDE operon but lacking a functional hns gene would be eliminated from a mixed cell culture. Additionally, Zhang shows that many other CRISPR systems were known in the art and it would have been obvious to use any of these within the system taught by Gomaa, thus avoiding any specific issues regarding repression of cas expression. 
In the specification of the ‘964 patent, examples 6 through 8 (columns 143-150) provide experimental data showing that the invention functions to remove Streptococcus thermophilus, a Gram-positive bacteria, in a mixture of other bacteria, including Lactobacillus lactis and E. coli. From an operational standpoint, the invention would be used in instances where different types of unmodified host cells present in a mixture will be subjected to treatment with the pCRISPR plasmid containing a strain-specific targeting sequence. The evidence suggests that the invention would not work to delete host enterobacteria that did not inactivate the hns gene or otherwise remove repression of the endogenous casABCDE operon.
	Gomaa teaches at page 5 that sequence-specific removal of individual strains was extremely high (>99.999% for the α-ftsA plasmid). 
	Gomaa teaches plating of the mixed-culture of bacteria on a surface. See page 7 and Figure 5. 
	Gomaa teaches on page 4 and Figure 4 that E coli strains K-12 and B are 99% homologous, and sequence specific removal of an individual strain can be achieved by targeting the K-12 fucP gene or the B ogr gene. It would likely have been obvious that the two strains have 16s ribosomal RNA encoding DNA sequences that are 80% identical since “almost all cellular processes are identical.” 
Gomaa states at page 4, second column that the system can target pathogenic bacteria while sparing commensal bacteria. 
Nakamura discloses bacteria that are known in the art to be present in human fecal samples. Nakamura’s disclosure includes phylum Bacteroidetes and Firmicutes, and species of Bacteroides or Parabacteroides. Campylobacter jejuni was detected as a bacterial pathogen in a patient sample. See Figure and Table on p. 1785. Gomaa teaches at page 4 that a “potential application of programmable removal with CRISPR-Cas systems is targeting pathogenic bacteria while sparing commensal bacteria.” It would have been obvious to target known pathogenic bacteria for elimination while sparing beneficial or commensal Bacteroidetes bacteria. Claims 35 and 47-74 would have been obvious over the teachings of Gomaa, Zhang and Nakamura.
Gomaa teaches that lysogenic bacteriophages or phagemids can be used to deliver the CRISPR-encoding constructs. See page 6, first column, second full paragraph. 
Gomaa notes that an “array could even be reduced to a single repeat-spacer, paralleling the engineering of single-guide RNAs for use with Cas9.” See page 5, second column under Discussion. [Gomaa cites reference 32 to Jinek as evidence that the dual-RNA-guided DNA endonuclease can be generated having both CrRNA and tracrRNA on a single guide RNA (gRNA)]. 
	Gomaa teaches that smart antibiotics can be developed that circumvent multidrug resistance and differentiate between pathogenic and beneficial microorganisms. Treating multidrug resistant infections is envisioned. Including this CRISPER-Cas system in treatment would have been obvious. See Gomaa at page 2, second column, first full paragraph and page 6, first column, last paragraph. 
	Gomaa teaches that CRISPR-Cas systems can be used to control contaminating microorganisms or the composition of microbial consortia in industrial or environmental processes. Smart antibiotics are suggested for treating antibiotic resistance, distinguishing between beneficial and pathogenic bacteria. The system can be used to treat humans. See page 6, first column, second and third full paragraphs. 
	Gomaa teaches a mixed cell population comprising E. coli and Salmonella enterica. See page 4, second column. 
	Gomaa discloses targeting virulence or essential genes. See page 4, second column. The sequence specific removal of an individual strain can be achieved by targeting the E. coli K-12 fucP gene or the E. coli K-12 B ogr gene. Also, at page 2, second column, last paragraph, the ftsA gene in E. coli is targeted, as it is involved in cell division. See Figure 2A. 
	Nakamura teaches that Bacteroidetes is the most frequently detected bacterial species comprising the normal flora of the human intestine. See page 1784, second column, second full paragraph. Gomaa teaches at page 4 that a “potential application of programmable removal with CRISPR-Cas systems is targeting pathogenic bacteria while sparing commensal bacteria.” It would have been obvious to target known pathogenic bacteria for elimination while sparing beneficial or commensal Bacteroidetes bacteria. 
	Gomaa teaches at page 4 a mixed population comprising different E. coli strains for specific targeting. At page 2, second column, Gomaa states:
Finally, using genomic sequence information, we could selectively remove closely related bacterial strains whether in pure or mixed cultures. The extent of removal could even be modulated by mixing targeting and nontargeting plasmids. Our findings open the possibility of quantitatively controlling the composition of microbial consortia and selectively treating multidrug-resistant infections, particularly with ongoing advances in the delivery of nucleic acids to microorganisms. 

Nakamura provides information regarding the normal flora of the human intestine. See the Figure on page 1784. Nakamura also notes that Campylobacter is a known pathogen in this mixed culture. Targeted removal of pathogenic microorganisms in a mixed culture of several types of bacteria would have been obvious given the teachings of Gomaa, Zhang and Nakamura, resulting in a bacterial population encompassed by the instant claims.

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/           Primary Examiner, Art Unit 1645                                                                                                                                                                                             	9/28/22